THORNTON, P. J.,
dissenting.
I would remand this case for adequate findings.
The net effect of the majority opinion is to hold that while each of the Employment Appeals Board’s findings of fact, except finding number (2) that claimant’s last rate of pay was $604 per month, is erroneous in *397some respect we affirm because the ultimate conclusion that claimant left work without good cause is a rational conclusion drawn from the record. The majority reaches this result by characterizing the insistence on adequate findings of fact as "appellate hairsplitting.” I perceive the requirement of adequate findings of fact to be at the core of judicial review of administrative action. In this setting form is an extension of content.
While findings (1) and (3) are in minor ways inaccurate and in substantial ways incomplete, my disagreement with the majority centers on findings (4) through (7).
Claimant quit work on the afternoon of June 24, 1976, at the end of her shift. At the time she resigned she did not talk with anyone about her reasons for quitting. Subsequently, on June 28, 1976, the office manager went to claimant’s home "to go try to talk to her and find out what was it all about.” Findings (4) through (7) are all propositions and statements derivative of the conversation held in claimant’s home three days after she resigned, a conversation that can have no possible relevance to the central inquiry of whether claimant quit work with good cause three days earlier. These findings form an integral part of EAB’s conclusions:
"* * * With regard to the claimant’s complaints about her job classification she was presented with a reasonable alternative to quitting in that the employer agreed to investigate the matter to determine whether or not changes should be made. We do not find, therefore, that working conditions were such that continued employment was unsuitable * * *.” (Emphasis supplied.)
Where administrative conclusions are premised on incorrect or irrelevant findings of fact we have until now remanded for adequate findings and conclusions. See, LaMar’s Enterprises, Inc. v. OLCC, 18 Or App 77, 524 P2d 336, Sup Ct review denied (1974); Palen v. State Bd. Higher Education, 18 Or App 442, 525 P2d *3981047, Sup Ct review denied (1974); Wagner v. Employment Div., 28 Or App 857, 562 P2d 203 (1977); Rich v. Employment Div., 29 Or App 1, 562 P2d 550 (1977).
I would remand for reconsideration.